UNITED STATES DISTRICT COURT
                                                                       •   ORIGINAL
SOUTHERN DISTRICT OF NEW YORK

United States of America,                                           7:19-MJ-6678(MRG)

                               Plaintiff,
                                                                    ORDER OF DISMISSAL
         -against-

Jody R. Van Meter, Jr.
                               Defendant.



         On December 9, 2019, this Court heard oral argument on the Defendant' s pre-trial
Motion to Dismiss count 1 of the misdemeanor complaint filed on July 19, 2019, it is
         ORDERED, ADJUDGED AND DECREED that Count 1, Driving While Intoxicated,
is dismissed.



Dated:      2 c. ,
         Poug
                         ) 0 7 0 1"!
                eepsie, N.Y. l

                                                            SO ORDERED:
